Appeal by the contestants, Sisters of the Poor of St. Francis (St. Anthony’s Hospital) and Marcella Carr, from a decree of the Surrogate’s Court, Kings county, filed April 6, 1934, admitting to probate as the last will and testament of Annie Hughes, deceased, a paper writing dated October 23,1933, upon a directed verdict. Decree of the Surrogate’s Court of Kings county affirmed, with costs, payable out of the estate, to all parties appearing and filing briefs. No opinion. Lazansky, P. J., Carswell and Johnston, JJ., concur; Young and Seudder, JJ., dissent, being of the opinion that the question of undue influence should have been submitted to the jury.